FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




5/15/2015                                                      COA No. 12-13-00391-CR
Green, Willis Henry             Tr. Ct. No. 18971                      PD-0395-15
The appellant's pro se petition for discretionary review has this day been received
and filed.
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK                                                                      -I
                                                                            o                            1a
                              1517 W. FRONT, ROOM 354                       >                                 i


                              TYLER, TX 75701                                        \^      jC ^^S
                                                                                         ^^- ^'"   -^r

                              * DELIVERED VIA E-MAIL*                       i— jb-


                                                                            It                            w >
                                                                                                          o   -u
                                                                           ' m   ,


                                                                                     /                        w